Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
No foreign priority is claimed. Domestic priority claimed as a continuation of 15/486,301 filed on 04/13/2017.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims  2 and 7 are objected to because of the following informalities:
For claim 2, line 2, “the secure session” has insufficient antecedent basis, wherein “secure session” is not defined. For the purpose of examination, the term will be interpreted as “the second secure session” based on its parent claim and other parallel claims.
For claim 7, correct and add a period (“.”) at the end of the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over various claims of application# 14/501,447, now patent# 9,419,965 (referred to as ‘965 hereinafter). With regards to ‘965, claims 1-17 of ‘965 patent cover the limitations set forth in the instant claims 1-20. Particularly, the instant independent claims 1, 9 and 15 are covered by the subject matter of the comparatively narrower independent claims 1, 7 and 13 of ‘965. Similarly, other instant dependent claims are anticipated by various claims of ‘965 from the aspect of duration-based and condition-based connection establishment and disconnection based on timers, to avail or deny access to resources such as media. As various limitations in the above claims of ‘965 cover the limitations of the instant claims, the instant claims are not patentably distinct from the specified claims of ‘965 as discussed above. 
Further, the system and computer program product (computer-readable medium) claims carry out method steps in a computing environment of the device/system. Therefore, it would be obvious to be able to carry out steps of a method, using a system or device or by computer executable computer program product code stored in a statutory computer readable medium executed by a processor.
This is a non-provisional obviousness type double patenting rejection because the conflicting claims have been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Pennec et al. (US 2004/0059909 A1, Le Pennec hereinafter), in view of Wang (US 6,563,506 B1).
For claim 1, Le Pennec teaches a digital certification system for digital content (Fig. 1-2; Abstract; para 0036-0037) comprising: one or more communication devices (Fig. 1-2, 5; para 0060), wherein, in operation, the one or more communication devices receive first identification information and second identification information from one or more client devices (Fig. 1-3; para 0026-0028, 0067 - user identification provided to establish session for each right user implying each of the multiple users provides an identification to establish a secure session); 
one or more processors, wherein, in operation, the one or more processors: verify the identification information and establish one or more secure sessions (Fig. 1-3; para 0026-030 - authentication with secure tunnels, secure sessions established with each of the right users with respective identifications);
wherein a subset of the digital content is accessible to the one or more client devices only after verification of the first identification information and the second identification information (para 0015, 0026-0030 - access to internet resources (digital content) via the established connection, wherein each connection is established upon authentication or verification of identifications for every user);
a first timer, wherein the secure session is terminated based on the first timer; and a second timer, wherein access to at least a portion of the subset of the digital content is not possible based on second timer (para 0030-0031, 0040-0043 - multiple timers, wherein the first and the second timers are associated with disconnection of the secure session caused by the timer logic leading to loss of data access).
Although Le Pennec teaches one verified connection for one user instance and indicating the mechanism for multiple users and connections as an obviously implied feature (Fig. 1-3; para 0026-0028, 0067 - user identification provided to establish session for each right user implying each of the multiple users provides an identification to establish a secure session), Le Pennec does not appear to explicitly disclose, however Wang teaches establishing a first secure session and a second secure session; a first timer, wherein at least one of the first secure session and the second secure session is terminated based on the first timer; a second timer, wherein access to at least a portion of the subset of the digital content is not possible based on second timer (col. 2 lines 39-65; col. 3 line 55 - col. 4 line 15 - memory controller connection sessions that are controlled or secure, wherein client accesses or connections are established and controlled/terminated based on multiple timers including the first and the second timer). Therefore, based on Le Pennec in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Wang in the system of Le Pennec, in order to incorporate plurality of timers for variety of purposes associated with connections thereby enhancing features, access rights and security of the system.

For claim 2, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the first timer measures inactivity and at least one of the first secure session and the second secure session is terminated based on a predefined period of inactivity (para 0030-0031, 0041-0043 - inactivity or an acceptable/expected delay period, and the timer value is a predefined value corresponding to termination of connection).

For claim 3, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the first timer measures an elapsed time since at least one of the first secure session and the second secure session was established and the at least one of the first secure session and the second secure session is terminated after a predefined period of time (para 0041-0048 - various process steps that utilize timer values and expected time as factors for connection termination).

For claim 4, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the second timer measures an elapsed time since the at least a portion of the subset of the digital content was made accessible and access to the at least a portion of the subset of digital content is not possible after a predefined period of time (para 0041-0048 - various process steps that utilize timer values and expected time as factors for connection termination, wherein the predefined time period is represented by timer preset at which instant the connection is terminated rendering the digital content inaccessible).

For claim 6, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the second identification information is received after the first secure session is established (Fig. 1-3; para 0026-0030, 0067 - user identification provided to establish session for each right user implying each of the multiple users provides an identification to establish a respective one of the secure sessions, wherein authentication with secure tunnels, secure sessions established with each of the right users with respective identifications to establish many secure sessions after one another).

For claim 7, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the first identification information comprises authentication information and the second identification information comprises a token transmitted to the communication device (Fig. 1-3; para 0026-0028, 0067 - user identification provided to establish session for each right user implying each of the multiple users provides an identification to establish a secure session, wherein the authentication identification information comprises credential encrypted with key as token).

For claim 8, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches further comprising a third timer, wherein the third timer is activated when the token is transmitted to the communication device and verification of the token is not permitted after a predefined period of time measured by the third timer (para 0028-0031 - multiple timers wherein the timer controls secret key or token i.e. token validity is tied to the timer). 

For claim 9, Le Pennec teaches a digital certification system for digital content (Fig. 1-2; Abstract; para 0036-0037) comprising: one or more communication devices (Fig. 1-2, 5; para 0060), wherein, in operation, the one or more communication devices receive first identification information and second identification information from one or more client devices (Fig. 1-3; para 0026-0028, 0067 - user identification provided to establish session for each right user implying each of the multiple users provides an identification to establish a secure session);
one or more processors, wherein, in operation, the one or more processors: verify the identification information and establish one or more secure sessions (Fig. 1-3; para 0026-030 - authentication with secure tunnels, secure sessions established with each of the right users with respective identifications);
wherein a subset of the digital content is accessible to the one or more client devices only after verification of the first identification information and the second identification information and during any verified secure session (para 0015, 0026-0030 - access to internet resources (digital content) via the established connection, wherein each connection is established upon authentication or verification of identifications for every user);
a first timer; a second timer; and wherein access to at least a portion of the subset of the digital content is not possible based on at least one of the first timer and the second timer (para 0030-0031, 0040-0043 - multiple timers, wherein the first and the second timers are associated with disconnection of the secure session caused by the timer logic leading to loss of data access).
Although Le Pennec teaches one verified connection for one user instance and indicating the mechanism for multiple users and connections as an obviously implied feature (Fig. 1-3; para 0026-0028, 0067 - user identification provided to establish session for each right user implying each of the multiple users provides an identification to establish a secure session), Le Pennec does not appear to explicitly disclose, however Wang teaches establishing a first secure session and a second secure session; a first timer, wherein a subset of the digital content is accessible also during the second secure session, and wherein at least one of the first secure session and the second secure session is terminated based on the first timer; a second timer, wherein access to at least a portion of the subset of the digital content is not possible based on second timer (col. 2 lines 39-65; col. 3 line 55 - col. 4 line 15 - memory controller connection sessions that are controlled or secure and allow data access, wherein client accesses or connections are established and controlled/terminated based on multiple timers including the first and the second timer). Therefore, based on Le Pennec in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Wang in the system of Le Pennec, in order to incorporate plurality of timers for variety of purposes associated with connections thereby enhancing features, access rights and security of the system.

For claim 10, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Pennec does not appear to explicitly disclose, however Wang teaches wherein the verification of the second identification, establishment of the second secure session, or both occurs only during a predefined period of time measured by the second timer (col. 2 lines 39-65; col. 3 line 55 - col. 4 line 15 - memory controller connection sessions that are controlled or secure, wherein client accesses or connections are established and controlled/terminated based on multiple timers including the first and the second timer based on the predefined time period associated with the timers).

For claim 11, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the second timer measures an elapsed time since the at least a portion of the subset of the digital content was made accessible and the at least a portion of the subset of the digital content is not accessible after a predefined period of time (para 0041-0048 - various process steps that utilize timer values and expected time as factors for connection termination, wherein the predefined time period is represented by timer preset at which instant the connection is terminated rendering the digital content inaccessible).

For claim 12, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the first timer measures inactivity and at least one of the first secure session and the second secure session is terminated based on a predefined period of inactivity (para 0030-0031, 0041-0043 - inactivity or an acceptable/expected delay period, and the timer value is a predefined value corresponding to termination of connection).

For claim 13, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the first timer measures an elapsed time since at least one of the first secure session and the second secure session was established and the at least one of the first secure session and the second secure session is terminated after a predefined period of time (para 0041-0048 - various process steps that utilize timer values and expected time as factors for connection termination).

For claim 14, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches establishing one or more secure sessions (Fig. 1-3; para 0026-030, 0040-0048 - authentication with secure tunnels, secure sessions established with each of the right users with respective identifications, wherein a secure session is aborted in the absence of verification or delayed timer response with regards to the first or the primary connection). Pennec does not appear to explicitly disclose, however Wang teaches wherein the second secure session can only be established during the first secure session (col. 2 lines 39-65; col. 3 line 55 - col. 4 line 15 - memory controller connection sessions that are controlled or secure and allow data access, wherein client accesses or connections are established and controlled/terminated based on multiple timers including the first and the second timer; col. 7 lines 14-55 - priority-based existence of sessions implying the second connection does not exist without the first one).

For claim 15, Le Pennec teaches a method for accessing digital content with a digital certification system (Fig. 1-2; Abstract; para 0036-0037) comprising: receiving first identification information and second identification information from one or more client devices via one or more communication devices (Fig. 1-3, 5; para 0026-0028, 0060, 0067 - user identification provided to establish session for each right user implying each of the multiple users provides an identification to establish a secure session); 
verifying the identification information and establish one or more secure sessions (Fig. 1-3; para 0026-030 - authentication with secure tunnels, secure sessions established with each of the right users with respective identifications); 
wherein a subset of the digital content is accessible to the one or more client devices only after verification of the first identification information and the second identification information (para 0015, 0026-0030 - access to internet resources (digital content) via the established connection, wherein each connection is established upon authentication or verification of identifications for every user); 
terminating at least one of the first secure session and the second secure session based on a first timer; and terminating access to at least a portion of the subset of the digital content based on a second timer (para 0030-0031, 0040-0043 - multiple timers, wherein the first and the second timers are associated with disconnection of the secure session caused by the timer logic leading to loss of data access).
Although Le Pennec teaches one verified connection for one user instance and indicating the mechanism for multiple users and connections as an obviously implied feature (Fig. 1-3; para 0026-0028, 0067 - user identification provided to establish session for each right user implying each of the multiple users provides an identification to establish a secure session), Le Pennec does not appear to explicitly disclose, however Wang teaches establishing a first secure session and a second secure session; a first timer, wherein at least one of the first secure session and the second secure session is terminated based on the first timer; a second timer, wherein access to at least a portion of the subset of the digital content is not possible based on second timer (col. 2 lines 39-65; col. 3 line 55 - col. 4 line 15 - memory controller connection sessions that are controlled or secure, wherein client accesses or connections are established and controlled/terminated based on multiple timers including the first and the second timer). Therefore, based on Le Pennec in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Wang in the system of Le Pennec, in order to incorporate plurality of timers for variety of purposes associated with connections thereby enhancing features, access rights and security of the system.

For claim 16, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the first timer measures inactivity and at least one of the first secure session and the second secure session is terminated based on a predefined period of inactivity (para 0030-0031, 0041-0043 - inactivity or an acceptable/expected delay period, and the timer value is a predefined value corresponding to termination of connection).

For claim 17, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the second timer measures an elapsed time since the at least a portion of the subset of the digital content was made accessible and access to the at least a portion of the subset of digital content is not possible after a predefined period of time (para 0041-0048 - various process steps that utilize timer values and expected time as factors for connection termination, wherein the predefined time period is represented by timer preset at which instant the connection is terminated rendering the digital content inaccessible).

For claim 18, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the first timer measures an elapsed time since at least one of the first secure session and the second secure session was established and the at least one of the first secure session and the second secure session is terminated after a predefined period of time (para 0041-0048 - various process steps that utilize timer values and expected time as factors for connection termination).

For claim 20, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Le Pennec further teaches wherein the second identification information is received after the first secure session is established (Fig. 1-3; para 0026-0030, 0067 - user identification provided to establish session for each right user implying each of the multiple users provides an identification to establish a respective one of the secure sessions, wherein authentication with secure tunnels, secure sessions established with each of the right users with respective identifications to establish many secure sessions after one another).


Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Le Pennec et al. (US 2004/0059909 A1, Le Pennec hereinafter), in view of Wang (US 6,563,506 B1), and further in view of Dykeman et al. (US 2013/0174223, Dykeman hereinafter).
For claims 5 and 19, Le Pennec in view of Wang teaches the claimed subject matter as discussed above. Although Le Pennec discloses time-based access control using timers, Le Pennec and Wang do not appear to expressly teach, however Dykeman teaches wherein the second timer is preset to a calendar date and the at least a portion of the subset of the digital content is not accessible after the calendar date (para 0106, 0158, 0167, 0181, 0185, 0187 - time, day and date information that guides digital data access connection corresponding to calendar day/date attributes). Based on Le Pennec in view of Wang and Dykeman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Dykeman in the system of Le Pennec in view of Wang, in order to incorporate a very commonly known feature of date-based digital rights management in addition to the time-based accesses disclosed by Le Pennec in view of Wang, thereby providing more diverse time-bound content access control in the system.

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433